DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species A, claims 1 and 3 in the reply filed on September 9, 2022 is acknowledged.
Claims 2 and 4-13 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and/or a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 9, 2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0214400 A1 (hereinafter “Newman”).
Regarding claim 1, Newman discloses in Fig. 3 and related text a semiconductor film (¶¶ [0005] and [0043]) comprising: 
semiconductor nanoparticles (“CIS”) and a compound (“Ligand”) represented by the following general formula (1): 
[Chem. 1]

    PNG
    media_image1.png
    88
    269
    media_image1.png
    Greyscale

(in the general formula (1), X represents -SH, -COOH, -NH2, -PO(OH)2, or -SO2(OH), A1 represents -S, -COO, -PO(OH)O, or -SO2(O).  B1 represents Li, Na, or K.), 
wherein the compound represented by the general formula (1) is coordinated to the semiconductor nanoparticles (¶ [0047]).
In Fig. 3, Newman discloses n=5 (there are five vertices in the hydrocarbon chain).  Newman does not expressly disclose n is an integer of 1 to 3.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Newman’s embodiment to select n to be an integer of 1 to 3 in order to decrease the interparticle separation, thereby increasing a packing density of the semiconductor nanoparticles in the semiconductor film.
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Furthermore, it has been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1980).  Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found.  The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed range for n (i.e., an integer of 1 to 3).  See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Furthermore, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.")  Please see MPEP 2144.05(I), second paragraph thereof.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Newman in view of J. Am. Chem. Soc. 2009, 131, 5691-5697 (hereinafter “Xie”).
Regarding claim 3, Newman discloses substantially the entire claimed invention, as applied to claim 1 above.
Newman does not expressly disclose the semiconductor nanoparticles selectively absorb at least light in a visible region.
Xie teaches in Fig. 4A and corresponding text the semiconductor nanoparticles selectively absorb at least light in a visible region.
Newman and Xie are analogous art because they both are directed to photovoltaic devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Newman with the specified features of Xie because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Newman’s embodiment to form the semiconductor nanoparticles to selectively absorb at least light in a visible region, as taught by Xie, in order to improve the conversion efficiency of a photovoltaic device including said semiconductor nanoparticles.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER M ALBRECHT/Primary Examiner, Art Unit 2811